Citation Nr: 0639952	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  97-29 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 26, 1996, for 
a 50 percent rating for service-connected psychiatric 
disorder, characterized as psychogenic gastrointestinal 
reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran had active duty service from January 1964 to 
December 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to a rating 
in excess of 10 percent for psychophysiologic 
gastrointestinal reaction. 

Also, in the April 1999 rating decision, the RO granted an 
increased rating of 30 percent effective June 25, 1998, for 
psychogenic gastrointestinal reaction manifested by panic 
attacks without agoraphobia and double depression.  The 
veteran appealed the assigned effective date for the higher 
rating in a timely manner.  In an October 1999 rating 
decision, the 30 percent rating for psychogenic 
gastrointestinal reaction manifested by panic attacks without 
agoraphobia and double depression, was increased to 50 
percent effective June 26, 1996.  In August 2000, the Board 
remanded the case to the RO.  

In a March 2004 decision, the Board denied an increased 
rating for psychogenic gastrointestinal reaction from June 
26, 1996 to November 7, 1996; granted a 70 percent rating for 
major depressive disorder from November 7, 1996 to April 1, 
2002; and granted a 100 percent rating for major depressive 
disorder from April 2, 2002.  The Board remanded the issue of 
entitlement to an effective date prior to June 26, 1996, for 
a 50 percent rating for service-connected psychiatric 
disorder to RO for further development and consideration. 


FINDINGS OF FACT

1.  A July 1968 rating decision granted service connection 
for psychophysiologic gastrointestinal reaction manifested by 
complaints of anorexia, epigastric discomfort, etc. under 
Diagnostic Code 4.132, Diagnostic Code 9502 and assigned a 10 
percent rating, effective from separation from service in 
December 1967.  A July 1973 rating decision confirmed and 
continued the 10 percent rating.  These decisions were not 
appealed, and are final.  

2.  The veteran submitted documents received on June 26, 
1996, indicating that he wished to file a claim for an 
increase in the rating for his service-connected psychiatric 
disorder.

3.  It was not factually ascertainable that the veteran met 
the criteria for a 50 percent rating for his psychiatric 
disorder from June 26, 1995, to June 26, 1996.


CONCLUSION OF LAW

The assignment of an effective date earlier than June 26, 
1996, for an award of a 50 percent rating for service-
connected psychiatric disorder is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West & Supp. 2005); 38 C.F.R. §§ 
4.126, 4.129, 4.132, Diagnostic Code 9502 (1996); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

As required by the 38 U.S.C.A. § 5103(a), prior to the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision, the claimant must be provided notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
The initial agency decision was made many years prior to the 
enactment of 38 U.S.C.A. § 5103(a) and therefore, it was not 
possible to provide proper notification before initial 
adjudication.  However, upon review, the Board finds that the 
lack of such a pre-agency of original jurisdiction-decision 
notice did not result in prejudicial error in this case.   

Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, in May 2001 and March 2004.  These letters essentially 
explained the type of evidence that needed to be submitted 
for him to prevail on the earlier effective date claim, (all 
medical records not currently of record), what evidence he 
should submit, and what evidence the RO would obtain for him.  
He was also, in essence, told to submit all pertinent 
evidence he had in his possession.  So any defect with 
respect to the timing or language of the notice was 
nonprejudicial and therefore, merely harmless error.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran's 
representative, on an August 2003 brief, stated that no 
attempt has been made to obtain the veteran's treatment 
records for the one-year period (June 1995, to June 1996) 
prior to the effective date of the increased rating.  The 
Board remanded the case, in part, to attempt to obtain any 
such records.  Attempts to obtain additional records from the 
VA medical centers in which the veteran had been treated 
yielded no records dated prior to June 26, 1996.  The Board 
notes that, although the veteran's representative requested 
that an attempt be made to obtain pertinent records, the 
claims file does not contain any indication that there are 
outstanding treatment records prior to June 26, 1996, not 
contained in the claims file.  The veteran's arguments are 
that his condition was misdiagnosed in 1968, and that his 
symptomatology merited a rating higher than 10 percent from 
separation from service to June 26, 1996.  He has never 
stated that there are additional treatment records prior to 
June 26, 1996, that are not of record.  It does not appear 
that there are any other additional, pertinent records that 
are necessary to obtain before proceeding to a decision in 
this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.  As all notification has 
been given and all relevant available evidence has been 
obtained, the Board concludes that any deficiency in 
compliance with the VCAA has not prejudiced the veteran and 
is, thus, harmless error.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Bernard v. Brown, 4 Vet. App. 
384 (1993).

B.  Analysis

Historically, the RO, in a July 1968 rating decision, granted 
service connection for psychophysiologic gastrointestinal 
reaction manifested by complaints of anorexia, epigastric 
discomfort, etc. under 38 C.F.R. § 4.132, Diagnostic Code 
9502, and assigned a 10 percent rating, effective from 
separation from service in December 1967.  A July 1973 rating 
decision confirmed and continued the 10 percent rating.

On June 26, 1996, private medical records were submitted by 
the veteran in support of a claim for an increased rating for 
his psychiatric disorder.  The veteran stated that these 
records would show that his service-connected condition had 
worsened since the last rating decision.  The private medical 
records dated in 1991 and 1992 consisted mainly of various 
consultations and tests to determine the nature, etiology, 
and prospective treatment of the veteran's peripheral 
neuropathy of the extremities.  On a treatment note dated in 
September 1992, the veteran stated that the Ativan helped, 
the physician noted that the veteran appeared mildly 
depressed and BuSpar was suggested.  

In subsequent correspondence and testimony, the veteran again 
reported that his nervous condition had worsened.  A review 
of these additional private medical records revealed no 
pertinent records relative to his claim for an increased 
rating, but rather for other medical illness.  The RO denied 
his claim and the veteran appealed, submitting duplicate 
private records, additional private records which do not 
pertain to his claim for an increased rating, and an October 
1996 record.  The October 1996 treatment record noted that 
the veteran's depression symptomatology had improved on 
Desyrel and that he was sleeping well on Ambien.

A hearing before a hearing officer at the RO was conducted in 
November 2000.  The veteran testified that he is entitled to 
a higher rating prior to June 26, 1996.  The veteran believes 
that the VA misdiagnosed his condition in 1968, and that the 
correct diagnosis should have been post-traumatic stress 
disorder (PTSD).  He notes that proper diagnosis and 
treatment at that time would have prevented the increase in 
the severity of the condition which occurred from 1968 to the 
present.  

In a July 2001 statement, the veteran clarified his position 
on the earlier effective date claim.  He stated that the 
original 10 percent rating granted was not sufficient, given 
the complaints and symptoms presented, and that his condition 
was really PTSD.  He believes that he should be given, at a 
minimum, a 30 percent rating for PTSD, effective from 
separation from service to June 26, 1996.  

In several written statements, the veteran further endorsed 
the complaints he made on his VA evaluations.  He emphasized 
that his psychiatric disability had caused him severe 
problems since the 1960's, and he is therefore, entitled to a 
rating higher than 10 percent from 1968.  

The Board notes that, in July 1968, the veteran was assigned 
a 10 percent rating, and an increased rating was denied in 
July 1973.  The veteran was informed of these decisions, but 
he did not appeal them.  Therefore, assignment of an earlier 
effective date or increased rating for this disability prior 
to July 1973 cannot be granted absent a finding of clear and 
unmistakable error (CUE) in one of these rating decisions.  
See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) 
(absent a finding of CUE, previous unappealed RO decisions 
are final, and therefore, assignment of earlier effective 
dates or increased ratings stemming from these rating 
decisions cannot be assigned).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  The effective date of an increase 
in disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).  The 
United States Court of Appeals for the Federal Circuit has 
held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims.  Rodriguez v. West, 189 F.3d 
1351, 1353-4 (1999).  The Court stated that 38 C.F.R. § 
3.1(p) defines "claim", informal as well as formal, as a 
"communication in writing" and when 38 C.F.R. § 3.155(a) 
refers to "an informal claim", it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  In particular, VA is required to identify 
and act on informal claims for benefits.  38 C.F.R. §§ 
3.1(p), 3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196 
(1992).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  (3) 
State and other institutions.  When submitted by or on behalf 
of the veteran and entitlement is shown, date of receipt by 
VA of examination reports, clinical records, and transcripts 
of records will be accepted as the date of receipt of a claim 
if received from State, county, municipal, recognized private 
institutions, or other Government hospitals (except those 
described in 38 C.F.R. § 3.157(b)(1)).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  38 
C.F.R. § 3.157(b)(3).

After July 1973, the veteran first requested an increased 
rating on June 26, 1996.  Between July 1973 and June 26, 
1996, there are no communications from the veteran which can 
be interpreted as an informal claim for an increased rating 
for his psychiatric disorder, and the veteran does not 
contend otherwise.  38 C.F.R. § 3.155(a).  Thus, since the 
date of claim is June 26, 1996, pursuant to 38 C.F.R. § 
3.400(o)(2), the issue becomes whether it was factually 
ascertainable that the veteran 's psychiatric disorder was 
50% disabling in the one-year period prior to June 26, 1996.  

Prior to November 7, 1996, psychological factors affecting 
physical condition were evaluated under the general rating 
criteria for psychoneurotic disorders.  38 C.F.R. § 4.132.  
The general rating criteria provided a 100 percent evaluation 
where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; with the veteran demonstrably 
unable to obtain or retain employment.  The Board notes that 
each of the three criteria for a 100 percent rating is an 
independent basis for granting a 100 percent rating.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, with the psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating required that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  

A 30 percent rating is assigned when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  In Hood v. Brown, 4 Vet. App. 301 
(1993), the United States Court of Veterans Appeals stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  

A 10 percent evaluation is assigned when there is a showing 
of less than the criteria for a 30 percent evaluation with 
emotional tension and other evidence of anxiety which is 
productive of mild social and industrial impairment.  A 
noncompensable evaluation is assigned where there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  38 C.F.R. § 4.132, Diagnostic Code 9502 
(1996) (effective prior to November 7, 1996).  

Under Diagnostic Code 9502, when two diagnoses, one organic 
and the other psychological or psychoneurotic, are presented 
covering the organic and psychiatric aspect of a single 
disability entity, only one percentage evaluation will be 
assigned under the appropriate diagnostic code that 
represents the major degree of disability.  The Board notes 
that the veteran has never had a gastrointestinal disability 
which was 50 percent disabling, and he does not contend 
otherwise.  38 C.F.R. § 4.132, Note (2) (1996).

Consideration has been given to the assertions of the veteran 
and family members that his psychiatric condition had 
worsened prior to June 26, 1996.  While these statements are 
deemed competent with regard to the description of symptoms, 
they must be considered with the clinical evidence in 
conjunction with the appropriate rating criteria.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  No psychiatric 
treatment records or examinations conducted between June 26, 
1995, and June 26, 1996, have been identified or obtained.  A 
September 1992 private treatment note indicated that the 
veteran was mildly depressed.  Therefore, it is not factually 
ascertainable that the veteran's service-connected 
psychiatric disability was 50% disabling between June 26, 
1995, and June 26, 1996.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9502 (1996), supra.

Accordingly, the claim for an effective date earlier than 
June 26, 1996, for a 50 percent rating for a psychiatric 
disorder must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date earlier than June 26, 1996, for an award of 
a 50 percent rating for PTSD is denied.




____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


